In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Pines, J.), dated February 7, 2007, which granted the motion of the defendants GMAC Leasing Corp., General Motors Acceptance Corp., and Vaul Trust Corp. to dismiss the complaint insofar as asserted against them, pursuant to CPLR 3211 (a) (7), on the ground that the action insofar as asserted against them is barred by 49 USC § 30106. Application by the *638plaintiff for leave to appeal to the Court of Appeals, in the event that the order is affirmed.
Ordered that the order is affirmed, with costs; and it is further,
Ordered that the plaintiff’s application for leave to appeal this decision and order to the Court of Appeals is granted, and the following question is certified to the Court of Appeals: Was the decision and order of this Court properly made?
The Supreme Court correctly determined that 49 USC § 30106 bars this action insofar as asserted against the respondents (see Jones v Bill, 34 AD3d 741 [2006], lv granted in part and dismissed in part 9 NY3d 954 [2007]). Skelos, J.P., Fisher, Dillon and McCarthy, JJ., concur. [See 14 Misc 3d 1229(A), 2007 NY Slip Op 50210(U).]